Title: John Adams to John Quincy Adams, 21 June 1784
From: Adams, John
To: Adams, John Quincy



My dear Son
The Hague June 21. 1784

I received your Letter of the 15th. on the 18th. and that of the 18th. this moment, and am happy to find that you Spend So much Time and take so much Pleasure in Chancery and Parliament.
Present to Mr. Vaughan and Mr. Whiteford, my Thanks for their Politeness to you.
I want to know if the Books are on their Way. You Should tell me Something of them in every Letter untill they are gone off, by Sea or Land.
Your Mothers Voyage is Such an Uncertainty that I would not have you wait longer, than the day you have fixed for your Departure. I know nothing in particular of the Young Gentleman you mention: But my Advice in general is to have a Care of Templars. You should remember I have no Secretary or Companion, and I cannot do without you. You may be here in 3 days from London, and if the Ladies arrive you may go again in 3 more, if Mr. Smith goes home.
Mr. Bingham and his Lady have been here and Spent a few Days with me. I introduced them to the Princess of Orange and the young Princess conversed with her, very agreably in English. Last Evening came an Invitation to them to sup at Court this night, but they went off on Saturday for Amsterdam.
You have had a Taste of the Eloquence of the Bar and of Parliament: but you will find Livy and Tacitus, more elegant, more profound and Sublime Instructors, as well as Quinctilian Cicero and Demosthenes.
There will be everlastingly a Demades and an Aeschines to plague a Demosthenes. Wherever a great able and Upright Man appears, there will be ever a Swarm of little, corrupt, weak or wicked ones, who will find among the People Such Numbers like themselves, as to form a Body capable of obstructing diverting and interrupting him, so that he will be able to serve the publick only now and then and generally by surprize and against their Will. Such will be the Fate of Mr. Pitt, if he persevers in the Line of Integrity he has taken.
This however Should not discourage, for Integrity is the only Line in which a Country can be greatly served.

Your affectionate Father
John Adams

